Matter of Fonte (2015 NY Slip Op 05475)





Matter of Fonte


2015 NY Slip Op 05475


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
MARK C. DILLON, JJ.


2007-04154		ON

[*1]In the Matter of Robert. Fonte, a suspended attorney. 


(Attorney Registration No. 2081198)
 

DECISION & ORDER
Motion by Robert V. Fonte for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Fonte was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 24, 1986. By decision and order on motion dated July 24, 2007, this Court, inter alia, authorized the Grievance Committee for the Ninth Judicial District to institute and prosecute a disciplinary proceeding against Mr. Fonte, and referred the issues raised to Steven C. Krane, Esq., as Special Referee, to hear and report. By opinion and order of this Court dated May 11, 2010, Mr. Fonte was suspended from the practice of law for a period of three years, commencing June 10, 2010 (see Matter of Fonte, 75 AD3d 199). By decision and order on motion of this Court dated July 9, 2014, Mr. Fonte's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Fonte's current fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Robert V. Fonte is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Robert V. Fonte to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, SKELOS and DILLON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court